DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgment is made of Amendment filed August 6, 2021.  Claims 1 and 6-7 are amended.  Claim 3 is canceled.  Claims 11-18 are new.  Claims 1-2, 4 and 6-18 are pending.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cahalane et al (US 2020/0113022).
Regarding claim 1, Kinzer discloses a lamp apparatus comprising: a housing (see outer body housing of the apparatus 20 in Figure 1); a board 30 housed in the housing (at least a portion of board 30 is housed in housing); a plurality of light source modules 34 mounted on the board, each of the plurality of light source modules comprising one or more light sources configured to generate light; a plurality of optic units 52 (see Figure 2 and paragraph [0025]; twelve distinct collimator packs 52) configured to receive the light from the plurality of light source modules, the plurality of optic units including a first optic unit (one of 52) comprising: a plurality of light entry modules 56 including one or more light entry parts (recess 60 including light entry surface, see Figure 2 and paragraph [0025]) disposed at one or more positions corresponding to the one or more light sources and facing the plurality of light source modules 34; and an optic base part (see Figure 2 and back view shown of one of collimator packs 52; Examiner designates the optic base part as the four alignment protrusions which extend from light exit part 54 in between and touching each light entry module 56; these four protrusions alternate with the three holes which receive protrusions of fixing board 40; see Figure 2) connected to the plurality of light entry modules 56; a lens unit (lenses within 28; see Figure 1 and paragraph [0022]) installed in the housing and configured to receive the light from the plurality of optic units; and a control unit (see paragraph [0029]; a fixing plate 40 installed in the housing and including a fixing plate body having formed therein a plurality of through-holes 42 into which the plurality of optic units 52 are inserted, wherein the fixing plate and the optic 
Regarding claim 2, the control unit in Cahalane comprises: a central control unit configured to receive an operation signal from an input unit; and a light source control unit configured to receive the operation signal from the central control unit, and individually turn on/off the plurality of light source modules based on the operation signal (see at least paragraph [0029]-[0044]).
Regarding claim 4, the first optic unit 52 in Cahalane further comprises a light exit part 54 connected to the optic base part and located on an opposite side from the plurality of light entry modules 56 such that the light entering the first optic unit through the plurality of light entry modules exits the first optic unit through the light exit part; and a light guide part (at least outer surface of 56 and/or body of 56 which guides light via total internal reflection, see para [0025]) connected to the optic base part and covering outer surfaces of the plurality of light entry modules 34, wherein the light guide part is 
Regarding claim 6, the fixing plate 40 in Cahalane comprises a fixing block (see Figure 2 and twelve tabs around perimeter of plate 40 which engage and secure each collimator pack 52) disposed on a surface of the fixing plate body and facing the board, wherein the fixing block is configured to be coupled to a part of one of the plurality of optic units 52 (see at least Figure 2).   
   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cahalane et al (US 2020/0113022) in view of Kinzer et al (US 2012/0140463).
Regarding claim 10, Cahalane does not specifically teach that the lens unit be configured to diffuse light received from the plurality of optic units 52.  However the use of diffusion lenses is well-known in the art and specifically taught in Kinzer (see Kinzer, at least Figure 8 and paragraph [0032]; diffuser 114).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that one of the lenses of lens assembly 28 diffuse light in order to provide a more .  



Allowable Subject Matter
Claims 11-18 are allowed.
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Response to Arguments
Applicant's arguments filed August 6, 2021 have been fully considered but they are not persuasive.  Regarding claim 1, Examiner respectfully disagrees with Applicant’s submission that the fixing plate 40 and the optic base part in Cahalane are not configured so that the first optic unit 52 and the fixing plate body are spaced at a preset distance apart from each other. As set forth in the rejection above, Examiner designates the optic base part as the four protrusions which extend from the back of each optic unit 52; see Figure 2 and the view of the back of the optic unit 52 where in-between the light entry modules 56 are four protrusions which alternate with three holes, the three holes respectively engaging three protrusion which extend from the fixing plate body 40 and are positioned between through holes 42.  As noted in the rejection above, and similar to Applicant’s own invention, a portion of the plurality of .   


Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SEAN P GRAMLING/Primary Examiner, Art Unit 2875